Citation Nr: 1420076	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  05-21 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for joint problems of the elbows, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for chronic skin rash, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for memory loss, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a respiratory disorder, including emphysema, claimed as breathing problems, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a gastrointestinal (GI) disorder, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a sleep disorder, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to April 1987 and from January 1991 to June 1991, including service in the Southwest Asia Theater of operations in support of Operations Desert Shield/Storm.

These matters are before the Board of Veterans' Appeals (Board) on appeal from decisions of February 2003 and July 2004 by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).  In February 2010, the Veteran testified at a personal hearing before the undersigned.  A copy of the transcript of that hearing is of record.  The record reflects that the issues on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This case was most recently before the Board in April 2013 and remanded for additional development.  A subsequent September 2013 rating decision granted service connection for osteoarthritis of the lumbar spine, cervical spine, and left and right knees and for tension headaches.  The appeal as to these issues has been completely resolved.  The Veteran provided additional evidence in support of his remaining claims in January 2014 and in February 2014 his service representative waived Agency of Original Jurisdiction (AOJ) review of the new evidence.

The issue of entitlement to service connection for a respiratory disorder other than emphysema, claimed as breathing problems, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, and the issue of entitlement to service connection for emphysema, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, have been combined and recharacterized as entitlement to service connection for a respiratory disorder, to include emphysema, claimed as breathing problems, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.  

The issues of entitlement to service connection for a respiratory disorder, entitlement to service connection for a gastrointestinal (GI) disorder, and entitlement to service connection for a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A disability of the elbows was not manifest during active service and a present disability is not shown to have developed as a result of an established event, injury, or disease during active service.

2.  The Veteran's chronic skin rash is related to his military service.

3.  A memory loss disability was not manifest during active service and a present disability is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

2.  The criteria for service connection for a chronic skin rash have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

3.  The criteria for service connection for memory loss disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in June 2002, March 2004, January 2009, July 2010, July 2012, and April 2013, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the January 2009 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Hence, the Board finds that the duty to notify has been satisfied; and neither the Veteran nor his attorney has alleged otherwise.

VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, it is clear from the Veteran's testimony that he understood the elements of establishing service connection for his claims in that he tried to establish how each of the condition had their onset during service.  The Veteran was assisted at the hearing by an accredited representative from his service organization.  The Veteran was asked questions to ascertain why he felt that each condition was related to service.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

VA medical opinions obtained as to the issues addressed in this decision are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to these issues has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

The Board finds that there has been substantial compliance with its April 2013 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Consequently, VA's duty to assist the Veteran in the development of his claim has been satisfied.  Significantly, as noted, the Veteran has undergone VA examinations that addressed the medical matters presented by this appeal.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Laws and regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain specified chronic diseases may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Compensation may be paid to a Persian Gulf Veteran when the evidence establishes: (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness such as, but not limited to, chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(i)(B)(ii).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

I.  Elbows

The Veteran asserts that he has present disabilities or chronic symptom manifestations as a result of service in Southwest Asia to include exposure to nerve gas.  He has specifically asserted in statements and testimony that he has disorders of the joints.  Service treatment records contain no complaints or diagnoses related to the Veteran's elbows.  At his February 2010 Board hearing, the Veteran stated that some of his elbow symptoms could be related to his duties as a mechanic.  A May 2007 VA treatment report noted mild left elbow epicondylitis without opinion as to etiology.

An August 2013 VA examination report noted that the Veteran's claimed elbow condition was not likely incurred in service as there was no medical evidence of any elbow injury, disease or illness.  The examiner noted that X-ray studies of the elbows in 2012 were negative.  The examiner also found, in essence, there was no objective evidence of a chronic or recurrent elbow symptom attributable to undiagnosed illness, a medically unexplained chronic multisymptom illness, an infectious disease, or the long-term health effects associated with infectious disease.

A review of the claims file reveals no diagnosis of a chronic elbow disability.  Even considering entitlement as due to undiagnosed illness, given the lack of post-service evidence of chronic disability either perceptible to an examining physician or demonstrated by non-medical indicators, the Board finds that this theory of entitlement is not helpful to the Veteran's claim.  See 38 C.F.R. § 3.317(a)(3).  Therefore, in the absence of proof of a present elbow disability or a qualifying chronic disability, the service connection claim must be denied.

II.  Skin

At his February 2010 Board hearing, the Veteran indicated that he currently had a skin rash on his sides and back.  He also had red bumps on both sides.  He had first sought treatment for his skin problems in 1994.  His skin rash would come up every 3-4 weeks but would not always be present.  He was using ointments from a health food store for treatment.  

The August 2013 VA examiner noted that the Veteran had been diagnosed with tinea cruris in August 1986 and jock itch in June 1984, which had both resolved.  The examiner reported that there were no further complaints of tinea cruris or jock itch noted in the medical records and that there was no current medical evidence available noting a chronic skin rash.

The Board notes that the Veteran was treated for a skin disorder during service, and records such as a December 1996 VA examination reflecting a diagnosis of eczema to the back and a September 2010 VA examination noting a skin rash tend to lend credence to the Veteran's assertions of continuity of skin problems since service.  VA treatment records also show the Veteran has been prescribed medication for skin irritation.  Based on the foregoing, the Board finds that service connection for a skin rash is warranted.

III.  Memory loss

The Veteran asserts that he has present disabilities or chronic symptom manifestations as a result of service in Southwest Asia to include memory loss.  Service treatment records contain no complaints or diagnoses related to memory loss or related cognitive functioning.  At his February 2010 Board hearing, he stated that he had short-term memory loss with some long-term memory loss.  He stated he would tend to forget names and events that he should remember.

VA treatment records dated in February 2004 noted the Veteran reported problems including short-term memory loss.  The examiner noted financial distress, but provided no diagnoses or comments as to the reported problem with short-term memory loss.  An August 2010 VA psychiatric examination report specifically found that the Veteran's memory (remote, recent, and immediate) was normal.

A review of the claims file reveals no diagnosis of a memory loss disability.  Even considering entitlement as due to undiagnosed illness, given the lack of post-service evidence of chronic disability either perceptible to an examining physician or demonstrated by non-medical indicators, the Board finds that this theory of entitlement is not helpful to the Veteran's claim.  See 38 C.F.R. § 3.317(a)(3).  Therefore, in the absence of proof of a present memory loss disability or a qualifying chronic disability, the service connection claim must be denied.


ORDER

Service connection for joint problems of the elbows is denied.

Service connection for a chronic skin rash is granted.

Service connection for memory loss is denied.


REMAND

As for the issues of entitlement to service connection for a respiratory disorder, gastrointestinal (GI) disorder, and sleep disorder, in August 2013 a VA medical opinion was obtained that was to address the medical matters raised by those issues.  While the opinions provided addressed respiratory an d GI disorders, the Board finds the opinions did not contain any rationale to support the conclusions.  In a November 2013 addendum report the examiner, in essence, declined to provide an opinion as to the sleep disorder issue.  Therefore, the Veteran must be afforded new examinations as to these issues on remand.

Accordingly, the case is REMANDED for the following action:  

1.  Obtain all VA medical records pertinent to treatment for the issues remaining on appeal dated since October 29, 2013, and associate them with the record.

2.  Schedule the Veteran for appropriate VA examination(s) regarding the claimed respiratory, gastrointestinal, and sleep disorder.  The examiner(s) must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination(s) of the Veteran and review of the claims file, the examiner(s) should provide an opinion as to whether it is at least as likely as not that the Veteran has a respiratory disorder, gastrointestinal disorder, or sleep disorder that had its onset in service or is etiologically related to his active service, to include whether any chronic or recurrent symptoms may be attributable to undiagnosed illness, medically unexplained chronic multisymptom illnesses, infectious diseases, or the long-term health effects associated with infectious disease.

A rationale for the requested opinions must be provided.  

3.  The AOJ should then, based on all the evidence of record, adjudicate the issues of service connection for a respiratory disorder, a gastrointestinal disorder, and sleep disorder.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the appellant and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


